PRENDERGAST, P. J.
This is an appeal from a conviction for an assault with intent to murder.
[1] By law the term of court at which he was convicted could continue in session for more than eight weeks, and, as a matter of fact, as the record shows, was in session full three months. The court overruled his motion for a new trial on September 2, 1915, and then sentenced him, at which time he gave notice of appeal to this court; all of which was then duly entered. The statement of facts and bills of exceptions herein were not filed until more than 90 days after that time. Hence the Assistant Attorney General’s motion to strike out and not consider the bills of exceptions and statement of facts must be sustained. Demarco v. State, 178 S. W. 1024. This has been held many times. There is nothing in the absence of these which can be reviewed.
The judgment is therefore affirmed.

@»For other eases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes